DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered and are persuasive. Examiner agrees Lund-Clausen in view of Eckhouse fails to disclose the specific range of “greater than 0g and less than 200g of force” as now required by amended claims 1 and 14. Therefore, the previous rejection has been withdrawn and upon further consideration, a new grounds of rejection has been set forth below in view of Lund-Clausen and Eckhouse as the applicant failed to disclose any criticality for the specific range in the original disclosure at the time the application was filed (see new grounds of rejection below for details).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the range “greater than 0g and less than 200g of force.” Since the original disclosure describes “less than 200g of force,” the newly claimed range “greater than 0g and less than 200g of force” is not considered new matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clot engaging member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As described in paragraph [00017] of the original disclosure, the clot engaging member may be one or more of a coil, a snare, a basket, or a frame.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. (US Pub. No. 2015/0005781) and Eckhouse et al. (US Pub. No. 2012/0165859).
Regarding claim 1, Lund-Clausen discloses a mechanical thrombectomy system for removing a clot from within a vessel (for example, see Figures 1-4) comprising an elongate inversion support catheter (12 or 32) having a distal end portion and a distal opening (at 12d; for example, see Figures 1-4), a tractor (14 or 34) comprising a flexible tube (for example, see Figures 1, 3, and 4 illustrating 14 or 34 as a tube surrounding the outside of the catheter which is also a tube and/or also as a tube when not surrounding the catheter, and further paragraph 40 describing 14 being flexible) that extends distally in an un-inverted configuration within the catheter (for example, see Figures 1 and 4), inverts over the distal opening (at 12d) of the catheter and extends proximally in an inverted configuration along the distal end portion of the catheter (for example, see Figures 1 and 4), wherein the tractor (14 or 34) is configured to invert by rolling over the distal opening of the catheter when a first end of the tractor is pulled proximally within the catheter (pulled via 20 or 40; for example, see paragraph 42 and Figures 1-3), and wherein the tractor (14 or 34) is sufficiently soft such that, without support from the catheter (12 or 32), the tractor collapses radially under an axial compression when inverting (for example, see Figures 2-3 illustrating the tractor being pulled, thereby under axial compression, wherein the inverted portions of the tractor are collapsing radially), and a puller (20 or 40) connected to the first end of the tractor (at 16 or 36) and extending proximally through the catheter (for example, see Figures 1-4). 
Lund-Clausen fails to disclose the amount of axial compression applied, thus fails to disclose specifically that the tractor is configured to collapse radially under an axial compression of greater than 0g and less than 200g of force. However, the applicant discloses that the tractor “may be sufficiently soft and flexible (e.g. having a low collapse strength) so as to easily roll and fold over the distal aperture of the elongate inversion support” (see specification paragraph [0060]). It appears Lund-Clausen’s tractor would operate equally well configured to collapse radially under an axial compression of greater than 0g and less than 200g of force since Lund-Clausen’s tractor (14 or 34) is sufficiently soft and flexible so as to easily roll and fold over the distal aperture of the inversion support (for example, see Figures 1-3). Further, the applicant places no criticality on the range of “greater than 0g and less than 200g of force” indicating simply that the diameter “may” be less than 300g of force (“the tractor may be sufficiently soft such that without support from the catheter, it collapses radially under an axial compression of less than a small force (e.g., less than 50 g of force, 100 g of force, less than 150 g of force, less than 200 g of force, less than 250 g of force, less than 300 g of force, etc.) when inverting” - see specification paragraph [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lund-Clausen’s tractor such that it is configured to collapse radially under an axial compression of “greater than 0g and less than 200g of force” because it appears to be an arbitrary design consideration which fails to patentably distinguish over Lund-Clausen.
Lund-Clausen also fails to disclose the puller having a lumen, wherein a distal opening of the puller lumen is in communication with a lumen of the tractor within the catheter, an elongate manipulator slidably disposed in the puller lumen, and a clot engaging member disposed on a distal end of the elongate manipulator. Eckhouse also discloses a mechanical thrombectomy system for removing a clot from within a vessel (100; for example, see Figures 1A-2) comprising a puller (114) connected to a first end of a tractor (104). Eckhouse teaches the puller (114) having a lumen, wherein a distal opening of the puller lumen is in communication with a lumen of the tractor (for example, see Figures 1A-2, 6A-6B, 7A-7B), an elongate manipulator (116) slidably disposed in the puller lumen (for example, see Figures 1A-2, 6A-6B, 7A-7B), and a clot engaging member (102; this element is interpreted under 112(f) as a coil, snare, basket, or a frame, see [0017] of the instant specification and equivalents thereof, wherein 102 of Eckhouse is a coil) disposed on a distal end of the elongate manipulator (for example, see Figures 1A-2). Thus, the manner of enhancing a particular device (providing the puller and tractor with lumens in communication with each other and an elongate manipulator having a clot engaging member disposed on a distal end thereof slidably disposed in the puller lumen) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvements in Eckhouse. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art of Lund-Clausen and the results would have been predictable to one of ordinary skill in the art, namely, one of ordinary skill in the art would have readily recognized that providing Lund-Clausen’s puller with a lumen and tractor with a lumen such that a distal opening of the puller lumen is in communication with the lumen of the tractor within the catheter, as well as the addition of an elongate manipulator slidably disposed in the puller lumen and a clot engaging member disposed on a distal end of the elongate manipulator would allow for direct clot engagement, thus enhancing clot removal from blood vessels. 
Regarding claim 2, Lund-Clausen as modified by Eckhouse discloses the clot engaging member (102) is an expandable clot engaging member (102 of Eckhouse is an expandable coil; for example, see Figures 1B, 6B, 7B and paragraph 38).
Regarding claim 3, Lund-Clausen as modified by Eckhouse discloses the clot engaging member (102) comprises one or more of a coil, a snare, a basket, and a frame (102 of Eckhouse is a coil; for example, see Figures 1A-2).
Regarding claim 4, Lund-Clausen as modified by Eckhouse discloses the tractor (14 or 34) is biased to expand to a diameter that is greater than an inner diameter of the distal end portion of the catheter (12 or 32) when the tractor is in the un-inverted configuration (for example, see Figure 3).
Regarding claim 5, Lund-Clausen as modified by Eckhouse discloses the elongate manipulator (116) may comprises any shape and/or configuration so long as it rotates and advances the clot engaging member (102; for example, see paragraphs 33-34). It appears that the device of Lund-Clausen as modified by Eckhouse would operate equally well with the claimed hypotube configuration since such a configuration would enable the user to manipulate it to rotate and advance the clot engagement member. Further, applicant has not disclosed that a hypotube solves any stated problem or is for any particular purpose, and instead discloses the elongate manipulator “may” be a wire, tube (e.g., hypotube), rod, etc. (specification pp [0017]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the elongate manipulator as a hypotube because Eckhouse discloses hypotubes are well known constructions in the art (for example, see paragraph 53) and it appears to be an arbitrary design consideration which fails to patentably distinguish over Lund-Clausen as modified by Eckhouse.
Regarding claim 6, Lund-Clausen as modified by Eckhouse discloses the tractor (14 or 34) comprises one or more of a braided material, a knitted material, and a woven material (braided material; for example, see paragraphs 19 and 40).
Regarding claim 7, Lund-Clausen as modified by Eckhouse discloses the tractor (14 or 34) comprises steel, polyester, nylon, expanded Polytetrafluoroethylene (ePTFE), Nitinol, or a fabric (steel or Nitinol; for example, see paragraph 13).
Regarding claim 9, Lund-Clausen as modified by Eckhouse discloses the distal opening of the catheter (12 or 32) has a rounded lip profile (the distal opening is tubular since the catheter is a tube, and thus is considered to be a rounded lip profile as claimed).
Regarding claim 10, Lund-Clausen as modified by Eckhouse fails to discloses the tractor comprises one or more coatings from the group consisting of a lubricious coating, a metal coating, a heparin coating, an adhesive coating, and a drug coating. However, Eckhouse further teaches the tractor (104) comprises one or more coatings, such as an anesthetic and/or a lubricant, to aid in the deployment of the tractor and clot engagement engaging member and/or aid in the movement of the clot engaging member within the tractor (for example, see paragraph 52). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lund-Clausen’s tractor with one or more coatings from the group consisting of a lubricious coating, a metal coating, a heparin coating, an adhesive coating, and a drug coating as taught by Eckhouse. Doing so would aid in the deployment of the tractor and clot engaging member and/or aid in the movement of the clot engaging member within the tractor.
Regarding claim 11, Lund-Clausen as modified by Eckhouse discloses a releasable attachment (30) disposed between the tractor and an outer surface of the distal end portion of the catheter (for example, see Figure 4), wherein the releasable attachment (30) is configured to release when the tractor is pulled with a force that is greater than a predetermined force threshold (wherein elements 30 are disclosed as ties around the tractor configured to release, for example see paragraph 48, thus are configured to release if the tractor is pulled with a force that is greater than a predetermined force threshold that would break or sever the ties).
Regarding claim 12, Lund-Clausen as modified by Eckhouse discloses further comprising a sleeve (10) extending over the respective catheter distal end portion and tractor (for example, see Figure 1).
Regarding claim 13, Lund-Clausen as modified by Eckhouse discloses the tractor (14 or 34) has a length between 10 to 200 mm long, which equates to 1 cm to 20 cm (for example, see paragraph 42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of Lund-Clausen’s tractor from between 1 cm to 20 cm to between 3 cm and 50 cm as claimed since applicant appears to have placed no criticality on the claimed range (see pp. [0020] indicating the length “may” be any appropriate length, e.g., within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 14, Lund-Clausen discloses a mechanical thrombectomy system for removing a clot from within a vessel (for example, see Figures 1-4) comprising an elongate inversion support catheter (12 or 32) having a distal end portion and a distal opening (at 12d), - 30 of 33 -Attorney Docket No. GWM-02 US4 CON1a tractor (14 or 34) comprising a flexible tube (for example, see Figures 1, 3, and 4 illustrating 14 or 34 as a tube surrounding the outside of the catheter which is also a tube and/or also as a tube when not surrounding the catheter, and further paragraph 40 describing 14 being flexible) that extends distally in an un-inverted configuration within the catheter (for example, see Figures 1 and 4), inverts over the distal opening of the catheter and extends proximally in an inverted configuration along the distal end portion of the catheter (for example, see Figures 1 and 4), wherein the tractor (14 or 34) is configured to invert by rolling over the distal opening of the catheter when a first end of the tractor is pulled proximally within the catheter (pulled via 20 or 40; for example, see paragraph 42 and Figures 1-3), the tractor (14 or 34) is sufficiently soft such that, without support from the catheter, the tractor collapses radially under an axial compression when inverting (for example, see Figures 2-3 illustrating the tractor being pulled, thereby under axial compression, wherein the inverted portions of the tractor are collapsing radially), and the tractor (14 or 34) is biased to expand to a diameter that is greater than an inner diameter of the distal end portion of the catheter (12 or 32) when the tractor (14 or 34) is in the un-inverted configuration (for example, see Figure 3), and a puller (20 or 40) connected to the first end of the tractor (at 16 or 36) and extending proximally through the catheter (for example, see Figures 1-4). 
Lund-Clausen fails to disclose the amount of axial compression applied, thus fails to disclose specifically that the tractor is configured to collapse radially under an axial compression of greater than 0g and less than 200g of force. However, the applicant discloses that the tractor “may be sufficiently soft and flexible (e.g. having a low collapse strength) so as to easily roll and fold over the distal aperture of the elongate inversion support” (see specification paragraph [0060]). It appears Lund-Clausen’s tractor would operate equally well configured to collapse radially under an axial compression of greater than 0g and less than 200g of force since Lund-Clausen’s tractor (14 or 34) is sufficiently soft and flexible so as to easily roll and fold over the distal aperture of the inversion support (for example, see Figures 1-3). Further, the applicant places no criticality on the range of “greater than 0g and less than 200g of force” indicating simply that the diameter “may” be less than 300g of force (“the tractor may be sufficiently soft such that without support from the catheter, it collapses radially under an axial compression of less than a small force (e.g., less than 50 g of force, 100 g of force, less than 150 g of force, less than 200 g of force, less than 250 g of force, less than 300 g of force, etc.) when inverting” - see specification paragraph [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lund-Clausen’s tractor such that it is configured to collapse radially under an axial compression of “greater than 0g and less than 200g of force” because it appears to be an arbitrary design consideration which fails to patentably distinguish over Lund-Clausen.
Lund-Clausen also fails to disclose the puller having a lumen, wherein a distal opening of the puller lumen is in communication with a lumen of the tractor within the catheter, an elongate manipulator slidably disposed in the puller lumen, such that a distal end of the elongate manipulator may be extended through the distal opening of the puller lumen and tractor lumen, respectively, and out the distal opening of the catheter, and an expandable clot engaging member disposed on the distal end of the elongate manipulator, wherein the expandable clot engaging member comprises one or more of a coil, a snare, a basket, and a frame. Eckhouse also discloses a mechanical thrombectomy system for removing a clot from within a vessel (100; for example, see Figures 1A-2) comprising a puller (114) connected to a first end of a tractor (104). Eckhouse teaches the puller (114) having a lumen, wherein a distal opening of the puller lumen is in communication with a lumen of the tractor (for example, see Figures 1A-2, 6A-6B, 7A-7B), an elongate manipulator (116) slidably disposed in the puller lumen (for example, see Figures 1A-2, 6A-6B, 7A-7B), such that a distal end of the elongate manipulator may be extended through the distal opening of the puller lumen and tractor lumen, respectively (for example, by moving 116 distally), and an expandable clot engaging member (expandable coil 102) disposed on a distal end of the elongate manipulator (for example, see Figures 1A-2), wherein the expandable clot engaging member comprises one or more of a coil, a snare, a basket, and a frame (102 is a coil; for example, see Figures 1A-2). Thus, the manner of enhancing a particular device (providing the puller and tractor with lumens in communication with each other, and an elongate manipulator having an expandable clot engaging member disposed on a distal end thereof slidably disposed in the puller lumen, such that a distal end of the elongate manipulator may be extended through the distal opening of the puller lumen and tractor lumen, respectively) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvements in Eckhouse. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art of Lund-Clausen and the results would have been predictable to one of ordinary skill in the art, namely, one of ordinary skill in the art would have readily recognized that providing Lund-Clausen’s puller with a lumen and tractor with a lumen such that a distal opening of the puller lumen is in communication with the lumen of the tractor within the catheter, as well as the addition of an elongate manipulator slidably disposed in the puller lumen, such that a distal end of the elongate manipulator may be extended through the distal opening of the puller lumen and tractor lumen, respectively, and out the distal opening of the catheter, and an expandable clot engaging member comprising one or more of a coil, a snare, a basket, and a frame disposed on a distal end of the elongate manipulator would allow for direct clot engagement, thus enhancing clot removal from blood vessels. 
Regarding claim 15, Lund-Clausen as modified by Eckhouse discloses the tractor comprises one or more of a braided material, a knitted material, and a woven material (braided material; for example, see paragraphs 19 and 40).
Regarding claim 16, Lund-Clausen as modified by Eckhouse discloses the tractor comprises steel, polyester, nylon, expanded Polytetrafluoroethylene (ePTFE), Nitinol, or a fabric (steel or Nitinol; for example, see paragraph 13).
Regarding claim 18, Lund-Clausen as modified by Eckhouse fails to discloses the tractor comprises one or more coatings from the group consisting of a lubricious coating, a metal coating, a heparin coating, an adhesive coating, and a drug coating. However, Eckhouse further teaches the tractor (104) comprises one or more coatings, such as an anesthetic and/or a lubricant, to aid in the deployment of the tractor and clot engagement engaging member and/or aid in the movement of the clot engaging member within the tractor (for example, see paragraph 52). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lund-Clausen’s tractor comprising one or more coatings from the group consisting of a lubricious coating, a metal coating, a heparin coating, an adhesive coating, and a drug coating as taught by Eckhouse. Doing so would aid in the deployment of the tractor and clot engaging member and/or aid in the movement of the clot engaging member within the tractor.
Regarding claim 19, Lund-Clausen as modified by Eckhouse discloses the tractor (14 or 34) has a length between 10 to 200 mm long, which equates to 1 cm to 20 cm (for example, see paragraph 42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of Lund-Clausen’s tractor from between 1 cm to 20 cm to between 3 cm and 50 cm as claimed since applicant appears to have placed no criticality on the claimed range (see pp. [0020] indicating the length “may” be any appropriate length, e.g., within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 20, Lund-Clausen as modified by Eckhouse discloses a releasable attachment (30) disposed between the tractor and an outer surface of the distal end portion of the catheter (for example, see Figure 4), wherein the releasable attachment (30) is configured to release when the tractor is pulled with a force that is greater than a predetermined force threshold (wherein elements 30 are disclosed as ties around the tractor configured to release, for example see paragraph 48, thus are configured to release if the tractor is pulled with a force that is greater than a predetermined force threshold that would break or sever the ties)
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Clausen et al. and Eckhouse et al. as applied to claims 1 and 14 above, and further in view of Elgaard et al. (US Pub. No. 2016/0206371).
Regarding claim 17, Lund-Clausen as modified by Eckhouse further discloses the distal end opening of the catheter (12 or 32) has a rounded lip profile (the distal opening is tubular since the catheter is a tube, and thus is considered to be a rounded lip profile as claimed) 
With further respect to claims 8 and 17, Lund-Clausen as modified by Eckhouse fails to disclose a material hardness of the catheter decreases distally along the distal end portion of the catheter, wherein the distal opening of the catheter has a material hardness that is greater than a material hardness of a region of the catheter that is immediately proximal to the distal end portion. Elgaard also discloses a catheter (30). Elgaard teaches a material hardness of the catheter decreases distally along the distal end portion of the catheter, wherein the distal opening of the catheter has a material hardness that is greater than a material hardness of a region of the catheter that is immediately proximal to the distal end portion (catheter with a distal tip of a harder material than the rest of the catheter and a softer portion close to the distal tip yields a catheter with a material hardness that decreases distally until the distal tip such that the distal opening of the catheter has a material hardness that is greater than a material hardness of a region of the catheter that is immediately proximal to the distal end portion) in order to improve pushability of the distal tip and trackability close to the distal tip of the catheter (for example, see paragraph 55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lund-Clausen’s catheter having a material hardness that decreases distally along the distal end portion of the catheter, wherein the distal opening of the catheter has a material hardness that is greater than a material hardness of a region of the catheter that is immediately proximal to the distal end portion as taught by Elgaard. Doing so would improve pushability of the distal tip and trackability close to the distal tip of the catheter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 7, 2022